Case 1:12-cr-00691-JFK Document 276 Filed 03/25/21 Page 1 of 15 PageID #: 3147

                                                   86'&('1<
                                                   '2&80(17
UNITED STATES DISTRICT COURT                       (/(&7521,&$//<),/('
EASTERN DISTRICT OF NEW YORK                       '2& BBBBBBBBBBBBBBBBB
------------------------------------X              '$7(),/(' 
                                                    
UNITED STATES OF AMERICA            :
                                    :
      -against-                     :               No. 12 Cr. 691 (JFK)
                                    :
DEJVID MIRKOVIC,                    :                  OPINION & ORDER
                                    :
                    Defendant.      :
------------------------------------X
APPEARANCES

FOR DEFENDANT DEJVID MIRKOVIC:
     Pro Se

FOR THE UNITED STATES OF AMERICA:
     J. Matthew Haggans
     U.S. ATTORNEY’S OFFICE FOR THE WESTERN DISTRICT OF NEW YORK

JOHN F. KEENAN, United States District Judge:

      Before the Court is a motion by Defendant Dejvid Mirkovic

seeking a sentence reduction to time served and his immediate

release pursuant to the First Step Act (“the Act”), 18 U.S.C. §

3582(c)(1)(A), commonly known as the compassionate release

statute.    The Government opposes Mirkovic’s motion as

procedurally barred because he did not satisfy the Act’s

administrative exhaustion requirements before seeking judicial

intervention, and substantively meritless because Mirkovic’s

medical conditions, the circumstances of his incarceration, and

the 18 U.S.C. § 3553(a) sentencing factors do not warrant a

modification to his term of imprisonment.          For the reasons set

forth below, Mirkovic’s motion is DENIED.




                                      1
Case 1:12-cr-00691-JFK Document 276 Filed 03/25/21 Page 2 of 15 PageID #: 3148



      I.   Background

      Unless otherwise noted, the following is taken from the

materials the parties submitted, Mirkovic’s Presentence

Investigation Report, dated July 3, 2013, and the transcripts of

Mirkovic’s March 13, 2013 plea (ECF No. 157) and August 1, 2013

sentencing (ECF No. 159).       In ruling on Mirkovic’s request, the

Court has considered the arguments advanced in his pro se

motion, dated December 3, 2020 (filed under seal), the

Government’s letter in opposition (ECF No. 272), and Mirkovic’s

reply, dated March 9, 2021 (filed under seal).

      On March 13, 2013, Mirkovic pleaded guilty, pursuant to a

plea agreement, to one count of conspiracy to murder an employee

of the United States, in violation of 18 U.S.C. § 1117.             The

charges stemmed from Mirkovic’s participation in a shocking

scheme to murder a sitting United States District Judge (“the

Judge”) and an Assistant United States Attorney (“the AUSA”),

both of whom served in the Eastern District of New York.             From

between February 1, 2012, and October 9, 2012, Mirkovic

conspired with his business partner, Joseph Romano, to retaliate

against the lead prosecutor and judge who had convicted and

sentenced Romano to a 180-month term of incarceration for wire

and bank fraud.     The conspiracy took root when Romano, who was

incarcerated at the time, informed a fellow inmate of his desire

to murder the Judge and AUSA.        Based on this information, law


                                      2
Case 1:12-cr-00691-JFK Document 276 Filed 03/25/21 Page 3 of 15 PageID #: 3149



enforcement set up a sting operation involving an undercover

officer who posed as a contract killer.

        Pursuant to Romano’s directives, Mirkovic traveled from

Florida to New York on at least two occasions to meet with

people whom he and Romano believed would kill the Judge and

AUSA.    These so-called “hit men,” however, were undercover law

enforcement agents.      After meeting with Romano at his prison,

Mirkovic offered the undercover agent money to murder the Judge

and AUSA on behalf of Romano.        Mirkovic provided the names of

both to the agent and stated that Romano would pay $40,000 for

their murders, with a down payment of $20,000.           Mirkovic also

provided specific requests from Romano regarding the way the

Judge and AUSA should be murdered, including Romano’s request

that both victims’ heads be preserved in formaldehyde as

souvenirs.    Mirkovic told the agent that Romano was willing to

pay extra for the souvenirs if the agent could store them until

Romano was released from prison.

        Between September 22, 2012, and October 2, 2012, Mirkovic

delivered a total of $22,000 in cash down payments to the

undercover agent.     Mirkovic also offered to pay for the

undercover agent to travel to Florida after the murders and

requested that he assault Mirkovic’s wife’s ex-husband, who was

causing certain problems to Mirkovic.         On October 9, 2012,

however, Mirkovic was arrested at his home, where law


                                      3
Case 1:12-cr-00691-JFK Document 276 Filed 03/25/21 Page 4 of 15 PageID #: 3150



enforcement recovered the balance due for the murders in the

form of $18,000 in cash in Mirkovic’s safe.

      On November 8, 2012, the Chief Judge of the Eastern

District of New York disqualified all United States District

Judges of the Eastern District from presiding over the case

against Mirkovic and Romano.        (ECF No. 12.)    Later that day, the

Chief Judge of the Second Circuit Court of Appeals designated

this Court to preside over the case as a temporary District

Judge for the Eastern District of New York.          (ECF No. 13.)

      Following Mirkovic’s March 13, 2013, plea before this

Court, on August 1, 2013, Mirkovic appeared for sentencing,

during which this Court found a Guidelines offense level of 40,

a Criminal History Category of I, and a Guidelines sentencing

range of 292 to 365 months’ incarceration.          (Sent. Tr. at 19:19–

20:1.)   Mirkovic’s counsel requested that he be sentenced to 10

years’ incarceration.      (Id. at 13:24–14:3.)      The Government

requested “[a] reasonable and just sentence . . . within or

slightly below the applicable sentencing guideline range of 292

to 365 months’ incarceration.”        (Id. at 17:24–18:4.)      During

sentencing, the Court noted Mirkovic’s “excellent” sentencing

submission and his “very thoughtful letter.”           (Id. at 20:9–15.)

“However,” the Court explained, “the criminal activity here, as

everybody acknowledges, is, to use [Mirkovic’s counsel’s] word,

horrific,” (id. at 20:16–17), and further explained that “[t]his


                                      4
Case 1:12-cr-00691-JFK Document 276 Filed 03/25/21 Page 5 of 15 PageID #: 3151



is the most serious kind of crime that can be contemplated or

thought of because it strikes right at the heart and soul of our

judicial system and our whole system of justice in the United

States,” (id. at 19:7–10).       Nevertheless, the Court sentenced

Mirkovic to a below-Guidelines 288-month term of imprisonment to

be followed by five years of supervised release.           (Id. at 20:18–

25.)   To date, Mirkovic has served approximately eight-and-a-

half years of his 24-year sentence.         He is scheduled for release

on April 18, 2033. See Find an Inmate, Fed. Bureau of Prisons,

https://www.bop.gov/inmateloc/ (last visited Mar. 24, 2021).

       On December 28, 2020, the Court received a pro se motion

from Mirkovic requesting a reduction in sentence and his

immediate compassionate release due to certain confidential

assistance Mirkovic had provided to the Federal Bureau of

Prisons (“the BOP”) as well as the health emergency caused by

the COVID-19 pandemic.      The Court ordered the Government to

respond, and on February 5, 2021, the Government filed a letter

(under seal) opposing Mirkovic’s request and arguing that no

extraordinary and compelling reasons support his release which,

in any event, would be inappropriate under the sentencing

factors set forth in 18 U.S.C. § 3553(a).          (ECF No. 272.)     On

March 16, 2021, the Court received a letter in reply from

Mirkovic in which he reiterated his request for release and

argued that he suffered from certain COVID-19 risk factors—


                                      5
Case 1:12-cr-00691-JFK Document 276 Filed 03/25/21 Page 6 of 15 PageID #: 3152



namely, hypertension, obesity, and latent tuberculosis—which, he

argued, warrant his immediate compassionate release.

      II.   Discussion

            A.   Legal Standard

      18 U.S.C. § 3582(c)(1)(A) allows a court to modify a term

of imprisonment “upon motion of the defendant” provided the

defendant has exhausted certain administrative requirements. 18

U.S.C. § 3582(c)(1)(A).       Under these circumstances, a court may

reduce the defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).             In doing

so, the Court must also consider “the factors set forth in [18

U.S.C. §] 3553(a) to the extent that they are applicable.” Id. §

3582(c)(1)(A).     “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors ‘outweigh the

“extraordinary and compelling reasons” warranting compassionate

release . . . [and] whether compassionate release would

undermine the goals of the original sentence.’” United States v.

Daugerdas, --- F. Supp. 3d ---, No. 09 Cr. 581 (WHP), 2020 WL

2097653, at *4 (S.D.N.Y. May 1, 2020) (alterations in original)

(quoting United States v. Ebbers, 432 F. Supp. 3d 421, 430–31

(S.D.N.Y. 2020)).




                                      6
Case 1:12-cr-00691-JFK Document 276 Filed 03/25/21 Page 7 of 15 PageID #: 3153



      In the Second Circuit, the policy statement issued by the

U.S. Sentencing Commission pertaining to compassionate release,

section 1B1.13 of the Sentencing Guidelines, “is not

‘applicable’ to compassionate release motions brought by

defendants,” and “cannot constrain district courts’ discretion

to consider whether any reasons are extraordinary and

compelling.” United States v. Brooker, 976 F.3d 228, 236 (2d

Cir. 2020).    Accordingly, as the court in United States v.

Harris, No. 15 Cr. 445 (PAE), 2020 WL 5801051 (S.D.N.Y. Sept.

29, 2020), explained:

      when assessing a motion brought directly by an
      imprisoned person rather than by the BOP, the Court is
      constrained neither by [§] 1B1.13’s enumeration of
      extraordinary and compelling reasons, nor by its
      freestanding requirement that the defendant seeking
      release not pose any danger to the community. Rather,
      the Court may “consider the full slate of extraordinary
      and compelling reasons that an imprisoned person might
      bring before [it] in motions for compassionate release.”
      However, even if such reasons are present, the Court
      must also assure itself that release is consistent with
      “the factors set forth in section 3553(a) to the extent
      that they are applicable.”

Id. at *2 (footnote and internal citations omitted).

      “[P]ro se litigants generally are entitled to a liberal

construction of their pleadings, which should be read ‘to raise

the strongest arguments that they suggest.’” Green v. United

States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).




                                      7
Case 1:12-cr-00691-JFK Document 276 Filed 03/25/21 Page 8 of 15 PageID #: 3154



             B.   Analysis

      Mirkovic argues that extraordinary and compelling reasons

exist to reduce his sentence because he aided the BOP in running

“smooth and safe operations,” he has amassed a remarkable record

of rehabilitation, and the COVID-19 pandemic poses undue health

risks to him.     The Court disagrees.      As discussed below, none of

the factors cited by Mirkovic—individually or in combination—

give rise to extraordinary and compelling circumstances.

Accordingly, even if Mirkovic could demonstrate administrative

exhaustion, his sentence cannot be reduced, and the Court need

not resolve whether it is procedurally proper. See 18 U.S.C. §

3582(c) (stating “court[s] may not modify a term of imprisonment

once it has been imposed” absent extraordinary and compelling

circumstances); see also United States v. Lorenzano, No. 03 Cr.

1256 (JFK), 2021 WL 734984, at *2 (S.D.N.Y. Feb. 24, 2021)

(denying release); United States v. Castillo, No. 03 Cr. 979

(KMW), 2021 WL 268638, at *2 (S.D.N.Y. Jan. 27, 2021) (same).

                   1.   Mirkovic’s Assistance and Rehabilitation

      Mirkovic first argues that his sentence should be reduced

because he provided certain confidential assistance to the BOP

in discovering contraband and because he has demonstrated

extraordinary rehabilitation since his arrest.           The Court

disagrees.




                                      8
Case 1:12-cr-00691-JFK Document 276 Filed 03/25/21 Page 9 of 15 PageID #: 3155



      First, Mirkovic’s purported “assistance” to the BOP does

not constitute a sufficiently extraordinary or compelling reason

to modify his sentence.       While commendable if true, Mirkovic’s

motion is utterly devoid of any support for his assertions

regarding the assistance he provided, and the Court will not

deem such self-representations to be presumptively true where

Mirkovic does not include any letters from the BOP attesting to

his claims.

      Second, even if Mirkovic’s assertions regarding his

confidential assistance and significant rehabilitation were

true, Mirkovic’s circumstances still would not rise to the level

of extraordinary and compelling circumstances in which courts

have ordered a reduction in a defendant’s sentence.            For

example, in United States v. Panton, No. 89 Cr. 346 (LAP), 2020

WL 4505915, at *1–2, 9 (S.D.N.Y. Aug. 4, 2020), the court found

extraordinary and compelling circumstances where the defendant

had served 30 years of a life sentence that the Probation

Department had viewed as “unduly harsh” prior to sentencing and

which was imposed following the defendant’s conviction for

conspiracy to possess and distribute heroin.           Notably, the

defendant’s offense conduct did not include violence, he had

developed several serious health issues that made him more

susceptible to COVID-19, and he had a stellar disciplinary

record. See id. at *2–3, 7–9.        Likewise, in United States v.


                                      9
Case 1:12-cr-00691-JFK Document 276 Filed 03/25/21 Page 10 of 15 PageID #: 3156



Millan, No. 91 Cr. 685 (LAP), 2020 WL 1674058, at *8 (S.D.N.Y.

Apr. 6, 2020), the defendant was a non-violent offender who had

served more than 28 years of a life sentence imposed for his

participation in a large-scale heroin distribution operation.

Despite having had no realistic hope of release, the defendant

conducted himself as a model prisoner, demonstrated exceptional

character, and received support for a sentence reduction from

the BOP staff at his facility. See id.          And, in United States v.

Rodriguez, --- F. Supp. 3d ---, No. 00 Cr. 761 (JSR), 2020 WL

5810161, at *1, 4 (S.D.N.Y. Sept. 30, 2020), the court concluded

that, after 20 years’ imprisonment, a reduction in the

defendant’s sentence from life to one of 30 years with a

lifetime of supervised release was appropriate where the

defendant provided “[a]n extraordinary collection of letters—

from fellow inmates, family, friends, and, most important, 27

members of the prison staff” that made clear he was “wholly

rehabilitated.” See also United States v. Marks, 455 F. Supp. 3d

17, 27, 33 (W.D.N.Y. 2020) (noting numerous letters from

individuals with no obvious stake in the defendant’s request for

a reduction in sentence—such as BOP officers and fellow inmates—

that attested to the defendant’s good works during his

incarceration); but see Castillo, 2021 WL 268638, at *5 (finding

rehabilitation not sufficiently extraordinary and compelling




                                      10
Case 1:12-cr-00691-JFK Document 276 Filed 03/25/21 Page 11 of 15 PageID #: 3157



even where three BOP employees wrote positive letters of

recommendation).

      Accordingly, while Mirkovic’s self-proclaimed efforts at

rehabilitation are commendable, they do not constitute

sufficiently extraordinary and compelling circumstances to

warrant a reduction in his sentence. Cf. Lorenzano, 2021 WL

734984, at *4, 6 (denying request for compassionate release).

                  2.    COVID-19

      Mirkovic next argues that the deadly pandemic caused by the

coronavirus, COVID-19, is an extraordinary and compelling reason

for his release.       Once again, the Court disagrees.

      As a preliminary matter, the Court is sympathetic to the

heightened risk certain individuals face from COVID-19. See

People at Increased Risk, Ctrs. for Disease Control

& Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/index.html (last visited Mar. 24, 2021); see

also United States v. Park, 456 F. Supp. 3d 557, 560 (S.D.N.Y.

2020) (“The nature of prisons—crowded, with shared sleeping

spaces and common areas, and often with limited access to

medical assistance and hygienic products—put those incarcerated

inside a facility with an outbreak at heightened risk.”)

(collecting sources).       And, on at least one occasion, it has

ruled that the threat posed by the COVID-19 pandemic to a

medically “high-risk” and non-violent individual constitutes


                                      11
Case 1:12-cr-00691-JFK Document 276 Filed 03/25/21 Page 12 of 15 PageID #: 3158



“extraordinary and compelling reasons” warranting immediate

release. See United States v. Smith, 454 F. Supp. 3d 310, 315

(S.D.N.Y. 2020) (granting release to non-violent 62-year-old who

suffered from asthma, high cholesterol, blood clots, a thyroid

condition, and suspected multiple myeloma); but see United

States v. Seshan, No. 14 Cr. 620 (JFK), 2020 WL 2215458, at *4

(S.D.N.Y. May 6, 2020) (denying release to 47-year-old despite

his “end-stage renal failure and hypertension” and the threat of

COVID-19 because, inter alia, the defendant had a history of

violence and granting the motion would disserve important

§ 3553(a) sentencing factors).

      Here, Mirkovic does not articulate a sufficiently

extraordinary or compelling reason why the COVID-19 pandemic

warrants his immediate release.         According to the Centers for

Disease Control and Prevention (“the CDC”), older adults and

people of any age who have serious underlying medical conditions

may be at higher risk for a severe illness from COVID-19. See

People at Increased Risk, Ctrs. for Disease Control

& Prevention, supra.      Mirkovic’s age and relatively minor health

issues, however, do not qualify.           Mirkovic is 46, significantly

younger than the CDC’s former high-risk cutoff age of 65. See

id.   And, while the CDC has listed obesity and heart conditions

such as “pulmonary” hypertension (a specific and rare type of

high blood pressure affecting the lungs and right side of the


                                      12
Case 1:12-cr-00691-JFK Document 276 Filed 03/25/21 Page 13 of 15 PageID #: 3159



heart) as potential risk factors for a severe illness from

COVID-19, Mirkovic’s medical conditions cannot be characterized

as such.    “The current COVID-19 pandemic is an unprecedented

worldwide catastrophe.       But it does not warrant the early

release of sentenced inmates in federal prisons convicted of

serious, dangerous offenses, like [the defendant], whose medical

conditions and risk of contracting the virus cannot be deemed

‘extraordinary and compelling.’” United States v. Mood, No. 19

Cr. 113 (VB), 2020 WL 3256333, at *1 (S.D.N.Y. June 16, 2020)

(denying release to 53-year-old with diabetes, hypertension, and

obesity where “[t]here is no question that [the defendant] has

health issues, but his condition is stable and has been

effectively managed by routine monitoring and medication”).

Further, Mirkovic does not suffer from other health conditions

which rise to the level of COVID-19 risk factors looked to by

the CDC and courts, such as cancer or immunocompromization. See,

e.g., Park, 456 F. Supp. 3d at 563–64 (granting release to 44-

year-old with a documented history of respiratory issues,

including severe asthma and immune-compromising diseases);

Smith, 454 F. Supp. 3d at 315; but see, e.g., United States v.

Mason, No. 96 Cr. 126 (JFK), 2021 WL 37576, at *3 (S.D.N.Y. Jan.

5, 2021) (denying release to 52-year-old with obesity and

borderline hypertension and diabetes).




                                      13
Case 1:12-cr-00691-JFK Document 276 Filed 03/25/21 Page 14 of 15 PageID #: 3160



                  3.   18 U.S.C. § 3553(a) Factors

      Finally, and decisive here, even if Mirkovic’s efforts at

rehabilitation and the COVID-19 pandemic provided extraordinary

and compelling reasons for a sentence reduction, application of

the 3553(a) factors cripples Mirkovic’s request and outweighs

any justification for early release.          Here, the factors that

weigh in Mirkovic’s favor, such as the need to provide necessary

medical care, are overshadowed by the combined force of “the

nature and circumstances of the offense,” “the history and

characteristics of the defendant,” and the need for the sentence

imposed to “reflect the seriousness of the offense,” “promote

respect for the law,” “provide just punishment for the offense,”

“afford adequate deterrence to criminal conduct,” and “protect

the public from further crimes of the defendant.” 18 U.S.C. §§

3553(a)(1), 3553(a)(2).       Indeed, Mirkovic has only served eight-

and-a-half years of a 24-year sentence which was imposed for

offense conduct that is among the most serious and reprehensible

the Court has encountered:        Mirkovic was a crucial player in a

horrific murder-for-hire conspiracy targeting “the heart and

soul of our judicial system and our whole system of justice in

the United States.”      (Sent Tr. at 19:7–10.)       Granting Mirkovic

the relief he seeks would disserve the above important

sentencing factors.      Accordingly, Mirkovic’s motion is denied.




                                      14
Case 1:12-cr-00691-JFK Document 276 Filed 03/25/21 Page 15 of 15 PageID #: 3161




  $5 -.#,4,-5 5 5       5 05  5 /0'**-5 5 5     55

  05  5 #/&,5 5 5      5 05  5

                

        -.5 0&#5 .#/-,/5 /#05 $-.0&5  -2#5 #$#,",05 #(2'"5

 '.)-2'!/5 +-0'-,5 $-.5 5 .#"1!0'-,5 ',5 /#,0#,!#5 '/5 5

    

  0#"5   #35 -.)5 #35 -.)5
            .!&5  5 5                      -&,5 5 ##,,5
                                           ,'0#"5 00#/5 '/0.'!05 1"%#5




                                         5
